'"
                  OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS · -
                OFFICi~~0al!J§>,~'~~~&OL~T~TION.A                   IN, J.EX. s;:gJF.osTAGE))PITNEYsowes

                STATE OF TEXAS
                PENALTV FOR
                                 ~~~
                                c 'IV.~
                                                                                    {(~
                                                                                    ~ ==
                                                                                          m,.               7~r;~~

                PRIVATE USE   A.o~~.                                            .   ~~~~701 $000.27 5
                                                                     ~~~·. 0001401623 AUG. 10. 2015
  8/3/2015
  SMITH, THOMAS I.                                                                                WR~83,064-04
  On this day, the original app                                          amus has been received and
  presented to the Court.
                                                                                             Abel Acosta, Clerk

                               THOMAS I. SMITH
                               HARRIS COUNTY JAIL- TDC # 809681                                                                .,  •I


                               1200 BAKER ST.                                                                                  \J
                                                                                                               l                   .\
                               HOUSTON ' TX 77.002
                                               . . .            FWD
                                                                                                               I
                                                                                                               J1                  I




··~38   77002                   1111 11 11··u· 'I" ir,,I• 1J11 •1J11 1u•J 1•J 1" 11" 11 J•J 1J'I•I 'II HI
                                                                                                               l ~   I
                                                                                                                         .!
                                                                                                                         -~·
                                                                                                                            I

                                                                                                                               '
                                                                                                                                   '
                                                                                                                         "---'"